DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.

Claim Objections
Claim 10 is objected to because of the following informalities: Line 1 reading “the recess when first” should read --the recess when the first--.  Appropriate correction is required.
Claim 20 is objected to because of the following informalities: Lines 1-2 reading “defining a medicament chamber” should read --defining the medicament chamber--.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 5-12, 14-15 and 26-27 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maritan (USPGPub 2010/0292653).

Re Claim 1, Maritan discloses an injector (1) comprising: a housing (300) having a proximal end and a distal end (Maritan Fig. 1; ¶ 0036); a medicament chamber (50) containing a medicament (Maritan ¶ 0050); a shell (17) positioned within the housing (300) and having a cavity to receive at least a portion of the medicament chamber (50) (as seen in Maritan Figs. 2 and 3), the shell (17) moveable with respect to the housing (300) from an initial position to an injecting position (Maritan ¶ 0047, 0051, 0062), the shell (17) including a flexible arm (18) moveable between an engaged position and a disengaged position (Maritan ¶ 0062 - radially flexing of tongues 18); a needle guard (10) including an engagement surface (14) engageable with the flexible arm (18) when the flexible arm (18) is in the engaged position, the needle guard (10) being moveable with respect to the shell (17) when the flexible arm (18) is in the disengaged position (Maritan ¶ 0047, 0051, 0062); the needle guard (10) moveable between an extended position and a retracted position (Maritan ¶ 0058-0062); a first member (19a) within the housing (300) (as seen in Maritan Fig. 1 within upper housing assembly 100; ¶ 0037); and an actuation assembly (23) coupled to the housing (300) and the shell (17) (Maritan ¶ 0039, 0057-0058).
	Maritan further discloses wherein the needle guard (10) moves the first member (19a) with respect to the housing (300) as the needle guard (10) moves from the extended position to the retracted position (Maritan ¶ 0059 - wherein flexible legs 20 of inner cylinder 19a deflect radially in relation to housing), wherein the actuation assembly (23) moves the shell (17) from the initial position to the injecting position when the first member (19a) moves with respect to the housing (300) (Maritan ¶ 0058-0062, wherein the actuation assembly (23) moves a plunger (28) with respect to the shell (17) when the shell (17) is in the injecting position and the flexible arm (18) is in the disengaged position (Maritan ¶ 0051-0058), wherein the first member (19a) engages the housing (300) to at least temporarily maintain the position of the first member (19a) with respect to the housing (300), and wherein the needle guard (10) disengages the first member (19a) from the housing (300) and moves the first member (19a) with respect to the housing (300) as the needle guard (10) moves from the extended position to the retracted position (Maritan ¶ 0037-0041, 0057-0059 - flexible legs 20 of inner cylinder 19a deflect radially inward and disengage from housing).

Re Claim 3, Maritan discloses wherein the shell (17) moves with respect to the housing (300) in response to movement of the needle guard (10) (Maritan ¶ 0062 - radially flexing of tongues 18 with respect to housing).

Re Claim 5, Maritan discloses wherein the first member (19a) includes a detent (20) moveable from a first position to a second position (Maritan ¶ 0059 - wherein flexible legs 20 of inner cylinder 19a deflect radially in relation to housing), wherein the detent (20) engages the housing (300) to prevent movement of the first member (19a) (radially inward flexing of flexible legs 20) when the detent (20) is in the first position (as seen in Maritan Figs. 6-8) and wherein the detent (20) is disengaged from the housing (300) when the detent is in the second position (as seen in Maritan Figs. 11-12 - wherein flexible legs 20 which were previously running along inner wall of housing are now deflected inwardly).

Re Claim 6, Maritan discloses wherein the needle guard (10) prevents movement of the detent (20) from the first position (as seen in Maritan Figs. 6-8) to the second position (position as seen in Maritan Figs. 11-12) when the needle guard (10) is in the extended position (Maritan ¶ 0059). 

Re Claim 7, Maritan discloses a second member (26) fixed to the housing (300), the second member (26) including a catch (33) engageable with the shell (17) to prevent movement of the shell (17) with respect to the housing (300) (Maritan ¶ 0046-0048, 0051, 0062).

Re Claim 8, Maritan discloses wherein the second member (26) at least partially encircles the shell (17) (wherein outer ring 17 circumscribes inner ring 26 - Maritan Figs. 1 and 2).

Re Claim 9, Maritan discloses wherein the shell (17) includes a recess (wherein the shell forms a ring) and the catch (33) is positioned within the recess when the catch (33) is in a first position (Maritan Figs. 1-3).

Re Claim 10, Maritan discloses wherein the catch (33) moves out of the recess when the first member (19a) moves with respect to the housing (300) (Maritan ¶ 0051, 0059-0062).

Re Claim 11, Maritan discloses wherein the actuation assembly (23) includes a first biasing element (31) operatively associated with the housing (300) and the shell (17), wherein the first biasing element (31) moves the shell (17) relative to the housing (300) from the initial position to the injecting position when the first member (19a) moves with respect to the housing (300) (Maritan ¶ 0062).

Re Claim 12, Maritan discloses wherein the actuation assembly (23) includes a second biasing element (30) operatively associated with the shell (17) and the plunger (28), wherein the second biasing element (30) moves the plunger (28) with respect to the shell (17) when the shell (17) is in the injecting position (Maritan ¶ 0041, 0051, 0066). 

Re Claim 14, Maritan discloses wherein the flexible arm (18) is in the engaged position when the shell (17) is in the initial position and the flexible arm (18) is in the disengaged position when the shell (17) is in the injecting position (Maritan ¶ 0051-0058).

Re Claim 15, Maritan discloses a second member (26) fixed to the housing (300) (when in initial position), the second member (26) including a catch (33) engageable with the shell (17) to prevent movement of the shell (17) with respect to the housing (300), wherein the second member (26) blocks movement of the flexible arm (18) from the engaged position to the disengaged position when the shell (17) is in the initial position (Maritan ¶ 0046-0048, 0051-0062).

Re Claim 26, Maritan discloses wherein the needle guard (10) is moveable to a lockout position and the needle guard (10) includes a needle guard lock (12) that engages a lockout surface to prevent proximal movement of the needle guard (10) when the needle guard is in the lockout position (as described in Maritan ¶ 0052, 0074-0075).

Re Claim 27, Maritan discloses wherein the needle guard lock (12) includes a lockout arm that flexes radially outwardly to engage the lockout surface when the needle guard (10) is in the lockout position (Maritan ¶ 0052, 0070).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Maritan (USPGPub 2010/0292653).

Re Claims 2 and 4: Maritan anticipates all of the limitations of Claim 1. Maritan further discloses wherein proximal movement of the needle guard (10) moves the first member (19a) radially inward with respect to the housing (300) (Maritan ¶ 0062); and wherein the shell (17) moves radially inward with respect to the housing (300) when the first member (19a) moves radially inward with respect to the housing (300) (Maritan ¶ 0059, 0062). However, Maritan fails to disclose wherein proximal movement of the needle guard moves the first member proximally with respect to the housing; and wherein the shell moves distally with respect to the housing when the first member moves proximally with respect to the housing. However, in the present case, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553, 555, 188 USPQ 7, 9 (CCPA 1975).

Claims 16-19 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Maritan (USPGPub 2010/0292653) in view of Monrad et al. (USPGPub 2015/0343146).

Re Claim 16, Maritan discloses all of the limitations of Claim 1. Maritan further discloses a syringe (wherein container 50 is a syringe - Maritan ¶ 0036). However, Maritan fails to disclose a syringe holder having a first end, a second end, a longitudinal axis extending from the first end to the second end, and a sidewall extending from the first end toward the second end, the sidewall defining a receiving area for the syringe, wherein the sidewall includes a sidewall opening such that the syringe can be loaded into the syringe holder from a side of the syringe holder. 
	Monrad teaches an injector (Monrad Fig. 1) comprising a syringe holder (21), shield (30) (Monrad ¶ 0030-0032) and a syringe (40), the syringe holder (21) having a first end (21-1), a second end (21-2), a longitudinal axis extending from the first end to the second end, and a sidewall (21-3) extending from the first end (21-1) toward the second end (21-2), the sidewall (21-3) defining a receiving area for the syringe (40), wherein the sidewall (21-3) includes a sidewall opening (21-4) such that the syringe (40) can be loaded into the syringe holder (21) from a side of the syringe holder (21), the configuration for ease of syringe replacement (Monrad ¶ 0036; Annotated Fig. 1 below).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the injector of Maritan (in particular the shield of Maritan)  to comprise a syringe holder having a first end, a second end, a longitudinal axis extending from the first end to the second end, and a sidewall extending from the first end toward the second end, the sidewall defining a receiving area for the syringe, wherein the sidewall includes a sidewall opening such that the syringe can be loaded into the syringe holder from a side of the syringe holder as disclosed by Monrad, the configuration for ease of syringe replacement.

    PNG
    media_image1.png
    470
    668
    media_image1.png
    Greyscale

Re Claim 17, Maritan in view of Monrad disclose all of the limitations of Claim 16. Maritan fails to teach wherein the syringe is loaded into the syringe holder without moving axially through a rear opening of the syringe holder. Monrad discloses wherein the syringe (40) is loaded into the syringe holder (21) without moving axially through a rear opening of the syringe holder (21) to prevent needle stick from a front loading design (Monrad ¶ 0033-0036). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the injector of Maritan in view of Monrad to have the syringe loaded into the syringe holder without moving axially through a rear opening of the syringe holder as disclosed by Monrad to prevent needle stick from a front loading design.

Re Claim 18, Maritan in view of Monrad disclose all of the limitations of Claim 16. Maritan fails to disclose wherein a needle shield is coupled to the syringe and the syringe is loaded into the syringe holder without passing the needle shield through the syringe holder. Monrad discloses wherein a needle shield (53) (as described in Monrad ¶ 0019, 0031) is coupled to the syringe (40) and the syringe (40) is loaded into the syringe holder (21) without passing the needle shield (53) through the syringe holder (21) for ease of syringe replacement (Monrad ¶ 0033-0036; Figs. 3B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the syringe of Maritan in view of Monrad to comprise a needle shield wherein the needle shield is loaded into the syringe holder without passing the needle shield through the syringe holder as disclosed by Monrad for ease of syringe replacement.

Re Claim 19, Maritan in view of Monrad disclose all of the limitations of Claim 16. Maritan fails to disclose wherein the sidewall opening extends from the first end to the second end. Monrad discloses wherein the sidewall opening (21-4) extends from the first end (21-1) to the second end (21-2) for ease of syringe replacement (Monrad Figs. 1 and 3B). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the sidewall opening of Maritan in view of Monrad to extend from the first end to the second end for ease of syringe replacement.

Re Claim 30, Maritan in view of Monrad disclose all of the limitations of Claim 16. Maritan further discloses wherein the syringe includes a body (5c) defining the medicament chamber (50) (Maritan ¶ 0036), a needle (6) fluidly coupled to the medicament chamber (50), and a needle shield (2) that receives the needle (6), the needle shield having a needle shield diameter, and wherein the syringe holder (8) includes an end wall having an end wall (11) opening with an end wall opening diameter that is larger than the needle shield diameter (Maritan Figs. 2-5).

Claims 20-25 are under 35 U.S.C. 103 as being unpatentable over Maritan (USPGPub 2010/0292653) in view of Monrad et al. (USPGPub 2015/0343146) as applied to Claim 16 above, and further in view of Alexandersson (USPGPub 2021/0196896).

Re Claim 20, Maritan in view of Monrad disclose all of the limitations of Claim 16. Maritan further discloses wherein the syringe includes a body (5c) defining the medicament chamber (50) (Maritan ¶ 0036), a needle (6) fluidly coupled to the medicament chamber (50), and a needle shield (2) that receives the needle (6) (Maritan ¶ 0036), the needle shield (2) having a needle shield diameter. However, Maritan in view of Monrad fail to disclose wherein the syringe holder includes an end wall having an end wall opening with an end wall opening diameter that is smaller than the needle shield diameter. Alexandersson discloses an injector (Alexandersson Fig. 1) wherein a syringe (32) includes a body defining a medicament chamber (Alexandersson ¶ 0058), a needle (34) fluidly coupled to the medicament chamber, and a needle shield (5) that receives the needle (34) (as seen in Alexandersson Fig. 1), the needle shield (5) having a needle shield diameter, and wherein the syringe holder (30) includes an end wall having an end wall opening with an end wall opening diameter that is smaller than the needle shield diameter (as seen in Alexandersson Fig. 1).
	In the present case, it would have been an obvious matter of design choice to modify Maritan in view of Monrad to include a syringe holder having an end wall having an end wall opening with an end wall opening diameter that is smaller than the needle shield diameter since applicant has not disclosed that having the aforementioned embodiment solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of aforementioned embodiment, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the syringe holder of Maritan in view of Monrad to comprise an end wall having an end wall opening with an end wall opening diameter that is smaller than the needle shield diameter as disclosed by Alexandersson wherein this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement.

Re Claim 21, Maritan in view of Monrad as applied to Claim 16 above, and further in view of Alexandersson disclose all of the limitations of Claim 20. Maritan in view of Monrad fail to disclose wherein the syringe includes a syringe flange at a proximal end of the syringe, wherein a distal end of the syringe engages the end wall and the syringe flange is spaced from the second end of the sidewall when the syringe is coupled to the syringe holder. Alexandersson discloses wherein the syringe includes a syringe flange (as seen in Annotated Alexandersson figure below) at a proximal end of the syringe (32), wherein a distal end of the syringe (32) engages the end wall and the syringe flange is spaced from the second end of the sidewall when the syringe is coupled to the syringe holder (As annotated in the figure below, distal end of the syringe engages the end wall and the syringe flange is spaced from the second end of the sidewall when the syringe is coupled to the syringe holder) for securely holding the syringe within the syringe holder. 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to have configured the syringe and syringe holder of Maritan in view of Monrad as applied to Claim 16 above, and further in view of Alexandersson wherein the syringe includes a syringe flange at a proximal end of the syringe, wherein a distal end of the syringe engages the end wall and the syringe flange is spaced from the second end of the sidewall when the syringe is coupled to the syringe holder as disclosed by Alexandersson for securely holding the syringe within the syringe holder.

    PNG
    media_image2.png
    502
    697
    media_image2.png
    Greyscale


Re Claim 22, Maritan in view of Monrad as applied to Claim 16 above, and further in view of Alexandersson disclose all of the limitations of Claim 20. Maritan further discloses a needle shield remover (interior portion of deshielder 15) having a projection (proximal end of deshielder 15 having hooks extending radially inward beneath a proximal end of needle shield 2 - Fig. 3) positioned between a proximal end of the needle shield (2) and the distal end of the syringe (50) (Maritan Figs. 1-3; ¶ 0049-0050, 0054-0055).

Re Claim 23, Maritan in view of Monrad as applied to Claim 16 above, and further in view of Alexandersson disclose all of the limitations of Claim 22. Maritan further discloses a cap (15) coupled to the housing (300), the needle shield remover (interior portion of deshielder 15) coupled to the cap (15) such that the needle shield (2) is removed when the cap (15) is decoupled from the housing (300) (Maritan Figs. 1-3; ¶ 0049-0050, 0054-0055).

Re Claim 24, Maritan in view of Monrad as applied to Claim 16 above, and further in view of Alexandersson disclose all of the limitations of Claim 23. Maritan further discloses wherein the cap (15) at least temporarily maintains the needle guard (10) in the extended position (Maritan Figs. 1-3; ¶ 0049-0050, 0054-0055).

Re Claim 25, Maritan in view of Monrad as applied to Claim 16 above, and further in view of Alexandersson disclose all of the limitations of Claim 20. Maritan further discloses wherein movement of the plunger (28) expels medicament from the medicament chamber through the needle (6) (Maritan ¶ 0041).
Claims 28 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Maritan (USPGPub 2010/0292653) in view of Alexandersson (USPGPub 2021/0196896).

Re Claim 28, Maritan discloses all of the limitations of Claim 26. Maritan fails to disclose a collar coupled to the housing, the collar including the lockout surface. Alexandersson discloses a collar coupled to the housing, the collar including the lockout surface (Alexandersson Annotated Fig. 8 above - where the lockout surface as annotated above, shows a protrusion or a rim coupled to the housing 10 that includes the lockout surface). In the present case, it would have been an obvious matter of design choice to modify Maritan to include a collar coupled to the housing, the collar including the lockout surface. Alexandersson discloses a collar coupled to the housing, the collar including the lockout surface since applicant has not disclosed that having such a configuration solves any stated problem or is for any particular purpose and it appears that the device would perform equally well with either design. Furthermore, absent a teaching as to the criticality of the aforementioned embodiment, this particular arrangement is deemed to have been known by those skilled in the art since the instant specification and evidence of record fail to attribute any significance (novel or unexpected results) to a particular arrangement. In re Kuhle, 526 F.2d 553,555,188 USPQ 7, 9 (CCPA 1975).


    PNG
    media_image3.png
    296
    434
    media_image3.png
    Greyscale


Re Claim 29, Maritan in view of Alexandersson disclose all of the limitations of Claim 28. Maritan fails to disclose a biasing element coupled to the collar and the needle guard, the biasing element biasing the needle guard toward the extended position. Alexandersson discloses a biasing element (42) coupled to the collar and the needle guard (20), the biasing element (42) biasing the needle guard (20) toward the extended position for needle guard removal (Alexandersson ¶ 0064-0065, 0071). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to have configured the collar and needle guard of Maritan in view of Alexandersson to have a coupling element coupled to the collar and the needle guard, the biasing element biasing the needle guard toward the extended position as disclosed by Alexandersson for needle guard removal.

Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Maritan (USPGPub 2010/0292653) in view of Edwards et al. (USPGPub 2013/0023825).
Re Claim 31, Maritan discloses all of the limitations of Claim 1. Maritan fails to explicitly teach its medicament being one of diazepam and testosterone. Edwards discloses an injector (Edwards Fig. 9) comprising a medicament container (3200), the medicament container being a pre-filled syringe (Edwards Fig. 19; ¶ 0122) wherein the medicament therein is diazepam or testosterone (Edwards Claim 13). Examiner notes that the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art. In re Leshin, 227 F.2d 197, 125 USPQ 416 (CCPA 1960). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have had the Maritan medicament container comprise diazepam or testosterone as disclosed by Edwards where the selection of a known material based upon its suitability for the intended use is a design consideration well within the ordinary skill of the art.

Response to Arguments
Applicant’s arguments with respect to Claims 1-12 and 14-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM R FREHE whose telephone number is (571)272-8225. The examiner can normally be reached 10:30AM-7:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WILLIAM R FREHE/Examiner, Art Unit 3783                                                                                                                                                                                                        /BHISMA MEHTA/Supervisory Patent Examiner, Art Unit 3783